589 So. 2d 1 (1991)
Edward JONES
v.
Patricia ARNOLD, et al.
No. 91-CC-1781.
Supreme Court of Louisiana.
November 8, 1991.
PER CURIAM.
Granted. The cumulated actions against two separate defendants for damages for plaintiff's injuries, allegedly caused by one automobile accident and later aggravated by a second accident, were filed in May, 1988. Although the cumulation was improper *2 under La.Code Civ.Proc. art. 463 because there was no community of interest between the parties joined, the judgment maintaining the exception of improper cumulation of actions was not rendered until thirty months later, at which time extensive discovery had been completed in both cases. Under these circumstances, and in consideration of the judicial inefficiency created by requiring one of the actions to be dismissed and then begun anew, the trial judge abused his discretion in refusing to order separate trials.
Accordingly, the judgment of the district court is set aside, and the court is ordered to grant separate trials of the improperly cumulated actions.